PER CURIAM.
Except in the respects referred to below, we affirm the final judgment from which this appeal has been taken. See Tsavaris v. NCNB National Bank, 497 So.2d 1338 (Fla. 2d DCA 1986); Bailen v. Plaza del Prado Condominium Ass’n, Inc., 319 So. 2d 90 (Fla. 3d DCA 1975).
The portion of the final judgment assessing a $100,000 fine which was, in the terms of the final judgment, “a penalty which is separate and apart from any compensatory damage” is stricken. See National Exterminators, Inc. v. Truly Nolen, Inc., 86 So.2d 816 (Fla.1956); Carlyle v. Carlyle, 438 So.2d 176 (Fla. 1st DCA 1983).
The portion of the final judgment stating that plaintiff’s damages are not subject to any homestead exemption is stricken. See Burdick v. Burdick, 399 So.2d 410, 412 (Fla. 3d DCA 1981); Hospital Affiliates of Florida, Inc. v. McElroy, 393 So.2d 25, 27 (Fla. 3d DCA), rev. denied, 402 So.2d 611 (1981).
Affirmed in part and reversed in part,
LEHAN, A.C.J., and HALL and PARKER, JJ., concur.